DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot on grounds of new rejection.  However, to move along prosecution, the Examiner will respond to a couple of the Applicant’s arguments filed 6/29/2022.  First, Rachmady, Lu and Gonzalez need not disclose that the structure is a SRAM.  This is only mentioned in the preamble of claims 1 and 13, and is not given life within the body of those claims.  This recitation is only given life in claim 10.  “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")”.  Examiner notes the Liaw remedies this.  Examiner takes the position the rejection is proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (Rachmady) (US 2020/0203432 A1) in view of Lu et al. (Lu) (US 2016/0049384 A1) in view of Gonzalez (US 2002/0119640 A1) in view of Liaw (US 2019/0081050 A1).


	In regards to claim 1, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a method for fabricating semiconductor device (Figs. 1a, 1D, 3C), comprising: forming a first metal-oxide semiconductor (MOS) transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25) on a first substrate (items 110, 101, 160, 151, 310,  or 301), wherein the first metal-oxide semiconductor (MOS) transistor comprises: a first gate structure (gate structure of items 102, 152, 302 on the left and right, paragraphs 15, 24, 25, 30, not shown) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and a first source/drain region (paragraph 30, not shown) and a second source/drain region (paragraph 30, not shown) in the first substrate (items 110, 101, 160, 151, 310,  or 301); forming a first interlayer dielectric (ILD) layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left and right, paragraphs 15, 24, 25); and forming a second MOS transistor (items 106, 156, 306 on the left and right) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322), but not does not specifically illustrate a first gate structure on the first substrate; and a first source/drain region and a second source/drain region adjacent to two sides of the first gate structure  in the first substrate.
	However paragraph [0030] states “As is well known in the art, source and drain regions are formed within the substrate adjacent to the gate stack of each MOS transistor. The source and drain regions are generally formed using either an implantation/diffusion process or an etching/deposition process. In the former process, dopants such as boron, aluminum, antimony, phosphorous, or arsenic may be ion-implanted into the substrate to form the source and drain regions. An annealing process that activates the dopants and causes them to diffuse further into the substrate typically follows the ion implantation process. In the latter process, the substrate may first be etched to form recesses at the locations of the source and drain regions. An epitaxial deposition process may then be carried out to fill the recesses with material that is used to fabricate the source and drain regions. In some implementations, the source and drain regions may be fabricated using a silicon alloy such as silicon germanium or silicon carbide. In some implementations the epitaxially deposited silicon alloy may be doped in situ with dopants such as boron, arsenic, or phosphorous. In further embodiments, the source and drain regions may be formed using one or more alternate semiconductor materials such as germanium or a group III-V material or alloy. And in further embodiments, one or more layers of metal and/or metal alloys may be used to form the source and drain regions.”
	Rachmady does not specifically disclose forming a first inter-metal dielectric (IMD) layer on the first ILD layer; forming a first metal interconnection in the first IMD layer; forming a second substrate on the first metal interconnection; and forming a second MOS transistor on a to surface of the second substrate.
	Lu (Figs. 1A-9, 11 and associated text) discloses a first gate structure (shown but not labeled, gate structure of 104) on the first substrate (item 102);  and a first source/drain region and a second source/drain region (shown but not labeled, paragraph 18) adjacent to two sides of the first gate structure (shown but not labeled, gate structure of 104) in the first substrate (item 102); forming a first inter-metal dielectric (IMD) layer (items 108 or 108 plus 110) on the first ILD layer (item 102); forming a first metal interconnection (items 136-136d) in the first IMD layer (items 108 or 108 plus 110); forming a second substrate (item 202) on the first metal interconnection (items 136-136d); and forming a second MOS transistor (item 204) on a top surface of the second substrate (item 202).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady with the teachings of Lu for the purpose of an electrical connection.
	Rachmady as modified by Lu does not specifically disclose wherein a bottom surface of the second substrate contacts the first metal interconnect directly.
	Gonzalez (Figs. 6-8, 10 and associated text and items) discloses wherein a bottom surface of the second substrate (item 502) contacts the first metal interconnect (item 38) directly.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady as modified by Lu with the teachings of Gonzalez for the purpose of an electrical connection.
	Rachmady as modified by Lu and Gonzalez does not specifically disclose wherein one of the first MOS transistor and the second MOS transistor is a transistor of a read port pull-down device and the other one of the first MOS transistor and the second MOS transistor is a transistor of a read port pass-gate device.
	Liaw (paragraph 20, Fig. 1 and associated text) discloses wherein one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PD-1, PD-2, RPD-1, or RPD-2) of a read port pull-down device (items PD-1, PD-2, RPD-1, or RPD-2) and the other one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PG-1, PG-2, RPG-1, RPG-2) of a read port pass-gate device (items PG-1, PG-2, RPG-1, RPG-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady as modified by Lu and Gonzalez with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 2, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) and a third MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and forming the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) and the third MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25).
	In regards to claim 3, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the second MOS transistor (items 106, 156, 306 on the left or right) and a fourth MOS transistor (items 106, 156, 306 on the left or right) on a second substrate (items 120, 170, or 320); and forming a second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the second MOS transistor (items 106, 156, 306 on the left or right) and the fourth MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 4, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) before forming the second MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 5, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses further comprising bonding the second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) after forming the second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the second MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 6, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) as modified by Lu and Gonzalez discloses forming the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and a second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); forming the first source/drain region adjacent to the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), the second source/drain region between the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), and a third source/drain region adjacent to the second gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); forming the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first gate structure and the second gate structure; forming a first contact plug (item 113 or vertical portion of items 121, 171) adjacent to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); forming a first inter-metal dielectric (MD) layer (items 122, 172, 322) on the first ILD layer (paragraph 31, not shown but present); and forming a first metal interconnection (items 121, 171) in the first IMD layer (items 122, 172, 322).
	In regards to claim 7, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first metal interconnection (items 121, 171) between the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25). 
	In regards to claim 8, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming a third gate structure (gate structure of items 106, 156, 306 on the left or right) and a fourth gate structure (gate structure of items 106, 156, 306 on the left or right) on the second substrate; forming a fourth source/drain region adjacent to the third gate structure (source/drain structure of items 106, 156, 306 on the left and right), a fifth source/drain region between the third gate structure and the fourth gate structure (source/drain structure of items 106, 156, 306 on the left and right), and a sixth source/drain region adjacent to the fourth gate structure (source/drain structure of items 106, 156, 306 on the left and right); and forming the second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right).
	In regards to claim 9, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming a second metal interconnection (items 117, 167) between the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right) and connected to the fifth source/drain region; forming a second inter-metal dielectric IMD layer (items 124, 174, 372) on the second ILD layer (paragraph 31, not shown but present); forming a third metal interconnection (items 117, 167) adjacent to the third gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the fourth source/drain region; and forming a fourth metal interconnection adjacent to the fourth gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the sixth source/drain region.
	In regards to claims 10-12 and 18-20, Rachmady as modified by Lu and Gonzalez does not specifically disclose the SRAM further comprises a first pull-up device; a second pull-up device; a first pull-down device; a second pull-down device; a first pass-gate device; a second pass-gate device; wherein the read port pull-down device comprises the first MOS transistor; wherein the read port pass-gate device comprises the second MOS transistor.
	In regards to claims 10 and 18, Liaw (Figs. 1-3, 10 and associated text) discloses wherein the SRAM (Figs. 1, 10) further comprises a first pull-up device (item PU1); a second pull-up device (item PU2); a first pull-down device (item PD1); a second pull-down device (item PD2); a first pass-gate device (item PG1); a second pass-gate device (item PG2); a read port pull-down device (item RPD); and a read port pass-gate device (item RPG).
	In regards to claims 11 and 19, Liaw (Figs. 1-3 and associated text) discloses wherein the read port pull-down device comprises the first MOS transistor.
	In regards to claims 12 and 20, Liaw (Figs. 1-3 and associated text) discloses wherein the read port pass-gate device comprises the second MOS transistor.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady as modified by Lu and Gonzalez with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
	In regards to claim 13, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a semiconductor device (Figs. 1a, 1D, 3C), comprising: a first metal-oxide semiconductor (MOS) transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25) on a first substrate (items 110, 101, 160, 151, 310,  or 301), wherein the first metal-oxide semiconductor (MOS) transistor comprises: a first gate structure (gate structure of items 102, 152, 302 on the left and right, paragraphs 15, 24, 25, 30, not shown) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and a first source/drain region (paragraph 30, not shown) and a second source/drain region (paragraph 30, not shown) in the first substrate (items 110, 101, 160, 151, 310,  or 301);a first interlayer dielectric (ILD) layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25); a second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322); and a second MOS transistor (items 106, 156, 306 on the left and right) on the second substrate (items 120, 170, or 320), but not does not specifically illustrate a first gate structure on the first substrate; and a first source/drain region and a second source/drain region adjacent to two sides of the first gate structure  in the first substrate.
	However paragraph [0030] states “As is well known in the art, source and drain regions are formed within the substrate adjacent to the gate stack of each MOS transistor. The source and drain regions are generally formed using either an implantation/diffusion process or an etching/deposition process. In the former process, dopants such as boron, aluminum, antimony, phosphorous, or arsenic may be ion-implanted into the substrate to form the source and drain regions. An annealing process that activates the dopants and causes them to diffuse further into the substrate typically follows the ion implantation process. In the latter process, the substrate may first be etched to form recesses at the locations of the source and drain regions. An epitaxial deposition process may then be carried out to fill the recesses with material that is used to fabricate the source and drain regions. In some implementations, the source and drain regions may be fabricated using a silicon alloy such as silicon germanium or silicon carbide. In some implementations the epitaxially deposited silicon alloy may be doped in situ with dopants such as boron, arsenic, or phosphorous. In further embodiments, the source and drain regions may be formed using one or more alternate semiconductor materials such as germanium or a group III-V material or alloy. And in further embodiments, one or more layers of metal and/or metal alloys may be used to form the source and drain regions.”
Rachmady does not specifically disclose forming a first inter-metal dielectric (IMD) layer on the first ILD layer; forming a first metal interconnection in the first IMD layer; forming a second substrate on the first metal interconnection; and forming a second MOS transistor on a to surface of the second substrate.
	Lu (Figs. 1A-9, 11 and associated text) discloses a first gate structure (shown but not labeled, gate structure of 104) on the first substrate (item 102);  and a first source/drain region and a second source/drain region (shown but not labeled, paragraph 18) adjacent to two sides of the first gate structure (shown but not labeled, gate structure of 104) in the first substrate (item 102); forming a first inter-metal dielectric (IMD) layer (items 108 or 108 plus 110) on the first ILD layer (item 102); forming a first metal interconnection (items 136-136d) in the first IMD layer (items 108 or 108 plus 110); forming a second substrate (item 202) on the first metal interconnection (items 136-136d); and forming a second MOS transistor (item 204) on a top surface of the second substrate (item 202).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady with the teachings of Lu for the purpose of an electrical connection.
	Rachmady as modified by Lu does not specifically disclose wherein a bottom surface of the second substrate contacts the first metal interconnect directly.
	Gonzalez (Figs. 6-8, 10 and associated text and items) discloses wherein a bottom surface of the second substrate (item 502) contacts the first metal interconnect (item 38) directly.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady as modified by Lu with the teachings of Gonzalez for the purpose of an electrical connection.
	Rachmady as modified by Lu and Gonzalez does not specifically disclose wherein one of the first MOS transistor and the second MOS transistor is a transistor of a read port pull-down device and the other one of the first MOS transistor and the second MOS transistor is a transistor of a read port pass-gate device.
	Liaw (paragraph 20, Fig. 1 and associated text) discloses wherein one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PD-1, PD-2, RPD-1, or RPD-2) of a read port pull-down device (items PD-1, PD-2, RPD-1, or RPD-2) and the other one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PG-1, PG-2, RPG-1, RPG-2) of a read port pass-gate device (items PG-1, PG-2, RPG-1, RPG-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady as modified by Lu and Gonzalez with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 14, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) as modified by Lee and Gonzalez discloses the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and a second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); the first source/drain region adjacent to the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), the second source/drain region between the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), and a third source/drain region adjacent to the second gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25).
	In regards to claim 15, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a first contact plug adjacent (item 113 or vertical portion of items 121, 171) to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); a first inter-metal dielectric (IMD) layer (items 122, 172, 322) on the first ILD layer (paragraph 31, not shown but present); and a first metal interconnection (items 121, 171) in the first IMD layer (items 122, 172, 322).
	In regards to claim 16, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a third gate structure (gate structure of items 106, 156, 306 on the left or right) and a fourth gate structure (gate structure of items 106, 156, 306 on the left or right) on the second substrate (items 120, 170, or 320); and a fourth source/drain region adjacent to the third gate structure (source/drain structures of items 106, 156, 306 on the left or right), a fifth source/drain region between the third gate structure and the fourth gate structure (source/drain structures of items 106, 156, 306 on the left or right), and a sixth source/drain region adjacent to the fourth gate structure (source/drain structures of items 106, 156, 306 on the left or right).
	In regards to claim 17, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a second metal interconnection (items 117, 167) between the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right) and connected to the fifth source/drain region; a second inter-metal dielectric IMD layer (items 124, 174, 372) on the second ILD layer (paragraph 31, not shown but present); a third metal interconnection (items 117, 167) adjacent to the third gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the fourth source/drain region; and forming a fourth metal interconnection adjacent to the fourth gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the sixth source/drain region.	
Claims 1, 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu) (US 2016/0049384 A1) in view of Gonzalez (US 2002/0119640 A1) in view of Liaw (US 2019/0081050 A1).
	In regards to claims 1 and 13, Lu (Figs. 1A-9, 11 and associated text and items) as modified Gonzalez (Figs. 6-8, 10 and associated text and items) by discloses the Applicant’s claimed invention.  
	Lu does not specifically disclose wherein a bottom surface of the second substrate contacts the first metal interconnect directly.
	Gonzalez (Figs. 6-8, 10 and associated text and items) discloses wherein a bottom surface of the second substrate (item 502) contacts the first metal interconnect (item 38) directly.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Gonzalez for the purpose of an electrical connection.
	Lu as modified by Gonzalez does not specifically disclose wherein one of the first MOS transistor and the second MOS transistor is a transistor of a read port pull-down device and the other one of the first MOS transistor and the second MOS transistor is a transistor of a read port pass-gate device.
	Liaw (paragraph 20, Fig. 1 and associated text) discloses wherein one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PD-1, PD-2, RPD-1, or RPD-2) of a read port pull-down device (items PD-1, PD-2, RPD-1, or RPD-2) and the other one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PG-1, PG-2, RPG-1, RPG-2) of a read port pass-gate device (items PG-1, PG-2, RPG-1, RPG-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lu as modified by Gonzalez with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claims 10-12 and 18-20, Lu as modified by Gonzalez does not specifically disclose wherein the SRAM further comprises a first pull-up device; a second pull-up device; a first pull-down device; a second pull-down device; a first pass-gate device; a second pass-gate device; wherein the read port pull-down device comprises the first MOS transistor; wherein the read port pass-gate device comprises the second MOS transistor.
	In regards to claims 10 and 18, Liaw (Figs. 1-3, 10 and associated text) discloses wherein the SRAM (Fig. 1) further comprises a first pull-up device (item PU1); a second pull-up device (item PU2); a first pull-down device (item PD1); a second pull-down device (item PD2); a first pass-gate device (item PG1); a second pass-gate device (item PG2).
	In regards to claims 11 and 19, Liaw (paragraph 20, Figs. 1-3, 10 and associated text) discloses wherein the read port pull-down device comprises the first MOS transistor (NMOS).
	In regards to claims 12 and 20, Liaw (paragraph 20, Figs. 1-3 10 and associated text) discloses wherein the read port pass-gate device comprises the second MOS transistor (NMOS).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lu as modified by Gonzalez with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
Claims 1, 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2002/0119640 A1) in view of Lu et al. (Lu) (US 2016/0049384 A1) in view of Liaw (US 2019/0081050 A1).
	In regards to claims 1 and 13, Gonzalez (Figs. 6-8, 10 and associated text and items) as modified by Lu (Figs. 1A-9, 11 and associated text and items) discloses the Applicant’s claimed invention.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gonzalez with the teachings of Lu for the purpose of an electrical connection.
	Gonzalez as modified by Lu does not specifically disclose wherein one of the first MOS transistor and the second MOS transistor is a transistor of a read port pull-down device and the other one of the first MOS transistor and the second MOS transistor is a transistor of a read port pass-gate device.
	Liaw (paragraph 20, Fig. 1 and associated text) discloses wherein one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PD-1, PD-2, RPD-1, or RPD-2) of a read port pull-down device (items PD-1, PD-2, RPD-1, or RPD-2) and the other one of the first MOS transistor (NMOS transistor) and the second MOS transistor (NMOS transistor) is a transistor (items PG-1, PG-2, RPG-1, RPG-2) of a read port pass-gate device (items PG-1, PG-2, RPG-1, RPG-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gonzalez as modified by Lu with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claims 10-12 and 18-20, Gonzalez as modified by Lu does not specifically disclose wherein SRAM further comprises a first pull-up device; a second pull-up device; a first pull-down device; a second pull-down device; a first pass-gate device; a second pass-gate device; wherein the read port pull-down device comprises the first MOS transistor; wherein the read port pass-gate device comprises the second MOS transistor.
	In regards to claims 10 and 18, Liaw (Figs. 1-3, 10 and associated text) discloses wherein the semiconductor device comprises a static random access memory (SRAM), the SRAM (Fig. 1) comprising: a first pull-up device (item PU1); a second pull-up device (item PU2); a first pull-down device (item PD1); a second pull-down device (item PD2); a first pass-gate device (item PG1); a second pass-gate device (item PG2).
	In regards to claims 11 and 19, Liaw (paragraph 20, Figs. 1-3, 10 and associated text) discloses wherein the read port pull-down device comprises the first MOS transistor (NMOS).
	In regards to claims 12 and 20, Liaw (paragraph 20, Figs. 1-3 10 and associated text) discloses wherein the read port pass-gate device comprises the second MOS transistor (NMOS).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gonzalez as modified by Lu with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 8, 2022